Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 22, 2019

                                        No. 04-18-00732-CR

                                      John Timothy LOERA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0270
                          Honorable Mark R. Luitjen, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, John Timothy Loera pled guilty to possession of
methamphetamine in an amount greater than four grams but less than 200 grams and was
sentenced to ten years of imprisonment in accordance with the terms of his plea-bargain
agreement. On December 17, 2018, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). The trial court also certified that this criminal case “is one in which
the defendant has waived the right of appeal.” See id. After Loera filed a notice of appeal, the
trial court clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e).
The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed.
See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by Loera. See id. The clerk’s record does not include a written motion filed and ruled
upon before trial; nor does it indicate that the trial court gave its permission to appeal. See id.
The trial court’s certification appears to accurately reflect that this is a plea-bargain case and that
Loera does not have a right to appeal. We must dismiss an appeal “if a certification that shows
the defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Loera has the right to appeal is made part
of the appellate record by February 21, 2019. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court